DETAILED ACTION
This communication is responsive to the response/amendment filed 11/06/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “a pad portion extending perpendicularly to a vibration direction of the diaphragm from the body portion” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a pad portion extending perpendicularly to a vibration direction of the diaphragm from the body portion”, however since the specification does not provide proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
2.	Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature of “a pad portion extending perpendicularly to a vibration direction of the diaphragm from the body portion” is not clearly supported by specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (U. S. Pat. App. Pub. – 2015/0326975).
	Regarding claim 1, Takada discloses a speaker (1), comprising: a holder (13, 34); a vibration unit (22, 24, 62) received in the holder; and a magnetic circuit unit (16) received in the holder, wherein the vibration unit comprises a voice coil (22), at least one flexible circuit board (67) and a diaphragm (24), each of the at least one flexible circuit board comprises a body portion (66) and a pad portion (67) extending perpendicularly to a vibration direction of the diaphragm (Fig. 1) from the body portion, the pad portion is electrically connected to the voice coil, and the magnetic circuit unit is provided with an avoiding portion (in the center) for receiving the pad portion at a position corresponding to the pad portion (Fig. 8) as claimed.

	Regarding claim 3, Takada further discloses the speaker, wherein the two flexible circuit boards (67) are provided on two sides of a long axis end of the magnetic circuit unit, and the two flexible circuit boards are located between the magnetic circuit unit and the holder (Figs. 4 and 8).
	Regarding claim 4, Takada further discloses the speaker, wherein the at least one flexible circuit board (67) is located at a bottom of the voice coil (22), and the pad portion is at least partially located inside the voice coil (Fig. 1).
	Regarding claim 5, Takada further discloses the speaker, wherein the pad portion (67) is bonded to the bottom of the voice coil (22).
	Regarding claim 6, Takada further discloses the speaker, wherein the pad portion (67) is located at a middle position of the magnetic circuit unit (16) in a length direction (Fig. 1).
	Regarding claim 7, Takada further discloses the speaker, wherein the magnetic circuit unit (16) comprises a magnetic frame (116g) and a main magnet (116d) provided in the magnetic frame, a magnetic gap (22 is located) is provided between the main magnet and the magnetic frame, the voice coil (22) is inserted in the magnetic gap, and the avoiding portion (center portion of 16) comprises a first avoiding portion provided on the magnetic frame and a second avoiding portion provided on the main magnet (Fig. 9) as claimed.
	Regarding claim 8, Takada further discloses the speaker, wherein the magnetic circuit unit (16) further comprises a pole plate (116h) provided on the main magnet (116d), and the avoiding portion further comprises a third avoiding portion provided on the pole plate (center portion of 116h).

Response to Amendment
Applicant’s arguments dated 11/06/2020 have been fully considered, but they are not deemed to be persuasive.
The cited reference (U. S. Pat. App. Pub. – 2015/0326975) does clearly show a holder (13, 34); a vibration unit (22, 24, 62) received in the holder; and a magnetic circuit unit (16) received in the holder, wherein the vibration unit comprises a voice coil (22), at least one flexible circuit board (67) and a diaphragm (24), each of the at least one flexible circuit board comprises a body portion (66) and a pad portion (67) extending perpendicularly to a vibration direction of the diaphragm (Fig. 1) from the body portion, the pad portion is electrically connected to the voice coil, and the magnetic circuit unit is provided with an avoiding portion (in the center) for receiving the pad portion at a position corresponding to the pad portion (Fig. 8) as claimed. 
Furthermore, the prior art clearly shows the newly added limitation: a pad portion (67) extending perpendicularly to a vibration direction of the diaphragm (Fig. 1) from the body portion. Please note: the diaphragm makes a generally pistonic movement (forward and backward) when vibrating and the pad portion (67) is highly flexible. So, at least a part of the pad portion, is extending perpendicularly to a vibration direction of the diaphragm (Fig. 1) as newly claimed.
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651